Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 7/29/2022.

	The status of the claims is as follows:
		Claims 1-21 (claim 21 newly added) are herein addressed in detail below.

	The applicant’s information disclosure statement dated 5/19/2022 has been considered and a copy has been placed in the file.

The applicant’s drawings dated 7/29/2022 have been approved by the Examiner.

The applicant’s TERMINAL DISCLAIMER dated 7/29/2022 has been approved by the USPTO.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-9, 12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erner (2014/0367989) in view of Great Britain patent to Katsuhisa.
As shown in Figure 3, Erner (2014/0367989) discloses a glazing for a vehicle [Claim 20] comprising a laminated window comprising an exterior layer of glass (33), an interior layer of glass (32), and a plastic material interlayer (34) situated between the interior (32) and exterior (33) layers of glass, the window having an exterior face (35) an edge surface (at 13), and an interior face (45), along at least one part of at least one longitudinal edge (see figure 3), a profiled bead (11) including a groove (39) for clipping a cover piece (31) to the profiled bead (11) with the cover piece (31) including a harpoon (62) penetrating into the groove (34) during clipping. [Claim 1]
Erner (2014/0367989) fails to disclose the cover piece having a flexible exterior covering of one material and having a base and harpoon section of a different material and the cover having a Shore A hardness between 45 and 90 inclusive.
As shown in figure 7, Great Britain patent to Katsuhisa discloses a window assembly comprising a cover piece having a harpoon section (18), a base section (16), and a flexible exterior covering (2a) on top of the base section (16) with the base arranged between the cover piece and the harpoon section [Claim 21] and the cover having a different material (figures 10 and 11) than that of the base and harpoon. .
It would have been obvious before the effective filing date of the claimed invention to provide the cover piece of Erner (2014/0367989) with a flexible exterior covering as taught by Great Britain patent to Katsuhisa since a flexible exterior covering allows one to provide an aesthetic appearance to the vehicle and more specifically around a window which allows the appearance to be in chrome and/or of a color specifically suited for the vehicle and allows the base and harpoon elements to be of a more rigid material to allow insertion and stability when mounting the laminated window within a framed opening of a vehicle.  It would have been obvious before the effective filing date of the claimed invention to provide the flexible cover to have a Shore A hardness of between 45 and 90 inclusive since an engineer would properly design elements of a vehicle to maximize the appearance as well as designing the element to have an extended life and still function properly.  Yet furthermore, the cover piece of Erner (2014/0367989) would operate equally as well when provided with a flexible outer covering having a Shore A hardness of between 45 and 90 inclusive as well as providing the cover having a different material than that of the base and harpoon elements. 
The combination of Erner (2014/0367989) and Great Britain patent to Katsuhisa discloses the exterior covering to having an exterior face that is situated in continuity with an exterior face of the window when mounted [Claim 2].
With respect to claim 3, It would have been further obvious before the effective filing date of the claimed invention to provide the width of the base of Great Britain patent to Katsuhisa to be between 2.0 and 20.0mm since an engineer would properly design the base to have the proper thickness to support the cover piece and to have enough strength to ensure that the cover piece is properly mounted within a groove with the proper amount of rigidity.  Furthermore, the cover piece would operate equally as well when designing the base having a width between 2.0 and 20.0mm. [Claim 3]
With respect to claim 4, Great Britain patent to Katsuhisa discloses the exterior covering having a width between 1.05 and 1.5 times a width of the base (see figure 7). [Claim 4]
The profiled bead (see figure 3 of Erner (2014/0367989)) is situated along a front AND rear edge of the window positioned flat. [Claim 8] 
The profiled bead (see figure 1) is p peripheral situated along the entire perimeter of the window (10). [Claim 9]
The profile bead (see Figure 3) includes an interior window (48, 37, and 38) situated below the interior face of the window (10).  [Claim 12]
The groove includes two longitudinal bosses (see figure 3) (40 on the right side) and (unlabeled on the left but clearly shown) facing one another to form a centrifugal throat and a centripetal throat of the groove. [Claim 16]
The base is at a distance above the groove [Claim 17]. When mounting the cover piece of Great Britain patent to Katsuhisa, the base is clearly situated above the groove and when mounting the piece within the groove of Erner (2014/0367989), the base would still be above the groove. [Claim 17]
The cover piece has a plane symmetry. [Claim 18] (the cover piece of Erner (2014/0367989) has a plane symmetry on both an upper and lower surface and the cover piece of Great Britain patent to Katsuhisa has a lower plane of symmetry)
The cover piece of Great Britain patent to Katsuhisa (when mounted to and with Erner (2014/0367989)) has a portion (shown in Figure 7), the right side, extending further towards a rabbit (element 27) than toward the window side (the left or opposite side on the window (26) side) when the harpoon is taken as the reference. [Claim 19]

Depending on the applicant’s amendments, claims 5-7, 10-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

The applicant’s arguments have been considered but respectively, are net deemed persuasive.  It appears that the applicant is arguing the references individually and not the combination thereof.  The applicant appears to be arguing that Erner describes a “water-tray mounting profile” which is different than that of what the applicant is describing as a “cover piece”.  The elements are both equivalent in function and design.  Furthermore, the applicant argues that Shore harness A between 45 and 90 inclusive is novel in its feature yet the applicant has failed to provide any experimental data or support to state that these desired hardness’s are new and novel to the weather-strip industry and more specifically to a “cover piece” and further states that to modify the “cover piece” of Erner would not be obvious since Erner must be rigid enough to function in collecting and retaining water.  Again, the Examiner respectively disagrees in that the applicant appears to be saying that any modification to the mounting structure of Erne (i.e., the cover piece) would not operate equally as well when modified.  There are thousands of pieces of plastic on an exterior of a vehicle that have a shore A harness between 45 and 90 inclusive and to assume that the applicant’s cover piece has provide novelty within this range of hardness for a plastic without experimental results to support the argument is not persuasive.  Still furthermore, the applicant is arguing the references individually and not the combination thereof but in light of customer service, the Examiner will address that applicant’s arguments that the head of Katsuhisa is not flexible since it is made of a polymer or synthetic resin.  It appears that the applicant is arguing that polymers or synthetic resin cannot be flexible which is clearly incorrect.  Again, there are many plastic elements on a vehicle formed of polymers and/or synthetic resins that are “flexible”.  Still furthermore, the applicant is arguing that Katsuhisa “cover piece” is not flush.  Again, the applicant is arguing the references individually and not the combination thereof.  Erner clearly discloses the cover piece to be flush and the teaching of Katsuhisa is applied to merely demonstrate that to provide a cover piece with two different materials and one when doing so would still mount the cover piece to be “flush” as shown in Erner. 

The AFTER FINLAL PILOT 2.0 has been extended by the USPTO.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634